UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ý Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement ý Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 BLUEKNIGHT ENERGY PARTNERS, L.P. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ýNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: oFee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: August 15, 2011 Dear unitholder: You recently received proxy materials in connection with the special meeting of unitholders of Blueknight Energy Partners, L.P. (“BKEP”) to approve certain amendments to BKEP’s partnership agreement and to approve an amendment to its long term incentive plan.BKEP’s board of directors recommends that you vote “FOR” both proposals. According to our latest records, your proxy vote has not been received. If you do not vote, it will have the same effect as a vote against the amendments to the partnership agreement. Your vote is important, no matter how many or how few shares you own.Please vote today. §VOTE BY TOUCHTONE PHONE:You may call the toll-free number on the enclosed voting instruction form and follow the instructions to vote your units. §VOTE THROUGH THE INTERNET: You may log into the Internet address located on the enclosed voting instruction form and follow the instructions on the website. §VOTE BY MAIL: You may cast your vote by mail by signing, dating and mailing the enclosed proxy card in the postage-prepaid return envelope provided. If you have any questions relating to the special meeting, voting your units or need to request additional proxy materials, you may call MacKenzie Partners, our proxy solicitation advisors, toll-free at (800) 322-2885 or collect at (212) 929-5500. Thank you in advance for your support of BKEP and for acting promptly. Sincerely, /s/ Duke R. Ligon Duke R. Ligon Chairman of the Board of Directors YOUR PARTICIPATION IS IMPORTANT - PLEASE VOTE TODAY! Blueknight Energy Partners, L.P. Two Warren Place 6120 South Yale Avenue, Suite 500 Tulsa, OK74136-4216 Tel:918-237-4000 Fax:918-237-4001 www.bkep.com
